EXHIBIT C
iN THE UNITED STATES DISTRICT COURT Fe
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JUSTIN EVERETY.
Plaintiff,
v.

FIELDWORKS, INC., LAURA
BARKLEY. ZACHARY REIDER, CHRIS
GALLAWAY and LAURA MOORMAN.

Defendants.

Civil Action No. 2:17-cv-01495-PJP

"hme Neat “Seat Nee! “wee ew we

DECLARATION OF LAURA MOORMAN. née BARKLEY)

 

I. Laura Moorman, hereby declare and state the following:

1. My name is Laura Moorman. née Barklev.

2. I reside “in Cincinnati. Ohio. and have
resided here for approximately 6 years. i.e., since June 2013.

3. I served as the Office Director of
FieldWorks in Pittsburgh from August 25. 2016 to October 10, 2016.

4. Upon ‘commencement of mv duties in the
Pittsburgh office. I learned that FieldWorks decided to terminate Plaintiff for registering
numerous individuals to vote who he had already registered.

5. I was instructed to terminate Plaintiff
accordingly from the data entry team in Philadelphia.

6. FieldWorks did not replace Plaintiff with a

Caucasian employee nor did FieldWorks replace him with a female employee.

7. I had no other interaction with Plaintiff and

had no oversight over Plaintiff's employment.

2949703_1.docx
4, * I conduct no regular business, nor do I have

any contacts, in Pennsylvania.

9. Following the voter registration deadline for
the 2016 election, the FieldWorks Pittsburgh office was closed as it had fulfilled its sole purpose
~ to collect complete voter registration cards from citizens in the Pittsburgh area who need to
register or update their registration.

10. 1am currently unemployed.

1, Laura Moorman, declare under penalty of perjury that the foregoing is true and correct.

a Mietair

Laura Moorman
Dated: A-1S-2R 2015

2349703_1.docx
